         Case 21-03004-sgj Doc 68 Filed 09/07/21                    Entered 09/07/21 12:33:50              Page 1 of 9




The following constitutes the ruling of the court and has the force and effect therein described.




Signed September 6, 2021
______________________________________________________________________




                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

     In re:                             §                                                Case No. 19-34054-SGJ-11
                                        §
     HIGHLAND CAPITAL MANAGEMENT, L.P., §                                                Chapter 11
                                        §
          Reorganized Debtor.           §
                                        §
     HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                        §
          Plaintiff,                    §
                                        §
     v.                                 §
                                        §                                               Adversary No.: 21-03004-sgj
     HIGHLAND CAPITAL MANAGEMENT        §
     FUND ADVISORS, L.P.                §
                                        §
          Defendant.                    §

              ORDER APPROVING STIPULATION AND AGREED ORDER GOVERNING
                        DISCOVERY AND OTHER PRE-TRIAL ISSUES

                Upon consideration of the Stipulation and Agreed Order Governing Discovery and Other

     Pre-Trial Issues [Docket No. 65] (the “Stipulation”) 1 entered into between Highland Capital



     1
         Capitalized terms not otherwise defined in this Order shall have the meaning ascribed to them in the Stipulation.
                                                               -1-
     CORE/3522697.0002/168702336
     DOCS_NY:43952.2 36027/002
    Case 21-03004-sgj Doc 68 Filed 09/07/21                 Entered 09/07/21 12:33:50             Page 2 of 9




Management, L.P., the reorganized debtor 2 (“Highland”) in the above-captioned chapter 11 case

(“Bankruptcy Case”) and the plaintiff in the above-captioned adversary proceeding (the

“Adversary Proceeding”), and Highland Capital Management Fund Advisors, L.P. (“HCMFA”,

and together with Highland, the “Parties”), it is HEREBY ORDERED THAT:

         1.       The Stipulation, a copy of which is attached hereto as Exhibit A, is APPROVED.

         2.       The Stipulation supersedes any prior stipulation or scheduling order governing the

Adversary Proceeding.

         3.       The Parties shall abide by the following pretrial schedule (the “Joint Pretrial

Schedule”) pursuant to the Stipulation:

         •        Fact depositions will take place between October 1 and October 22, 2021.

         •        Expert designations and disclosures of all opinions, and the bases therefor, will be
                  made by October 29, 2021, and experts will be deposed between October 29,
                  2021 and November 19, 2021.

         4.       The Parties agree that discovery taken in this case will be consolidated with

discovery taken in the following adversary proceedings, and all discovery in each of the adversary

proceedings will be treated as if it was taken in all of the adversary proceedings listed below so

that each witness will only need to be deposed once and documents produced in any of the

proceedings are usable as if received in every other proceeding:

         •        Highland Capital Management, L.P. v. James D. Dondero, Adv. Pro. No. 21-
                  03003;

         •        Highland Capital Management, L.P. v. NexPoint Advisors, L.P., Adv. Pro. No.
                  21-03005;


2
  On February 22, 2021, the Bankruptcy Court entered the Order (i) Confirming the Fifth Amended Plan of
Reorganization (as Modified) and (ii) Granting Related Relief [Docket No. 1943] (the “Confirmation Order”) which
confirmed the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P., as modified (the
“Plan”). The Plan went Effective (as defined in the Plan) on August 11, 2021, and Highland is the Reorganized Debtor
(as defined in the Plan) since the Effective Date. See Notice of Occurrence of Effective Date of Confirmed Fifth
Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No. 2700].


                                                       -2-
CORE/3522697.0002/168702336
DOCS_NY:43952.2 36027/002
  Case 21-03004-sgj Doc 68 Filed 09/07/21             Entered 09/07/21 12:33:50         Page 3 of 9




         •        Highland Capital Management, L.P. v. Highland Capital Management Services,
                  Inc., Adv. Pro. No. 21-03006; and

         •        Highland Capital Management, L.P. v. HCRE Partners, LLC (n/k/a NexPoint
                  Real Estate Partners, LLC), Adv. Pro. No. 21-03007.

         5.       The Joint Pretrial Schedule set forth in this Order shall only be modified in writing

signed by the Parties or upon entry of an order of the Court entered upon notice to the Parties.

         6.       The Court shall retain jurisdiction over all disputes arising out of or otherwise

governing the interpretation and enforcement of this Order.

                                          ###End of Order###




                                                  -3-
CORE/3522697.0002/168702336
DOCS_NY:43952.2 36027/002
  Case 21-03004-sgj Doc 68 Filed 09/07/21   Entered 09/07/21 12:33:50   Page 4 of 9




                                  EXHIBIT A




                                       -4-
CORE/3522697.0002/168702336
DOCS_NY:43952.2 36027/002
  Case 21-03004-sgj Doc 68 Filed 09/07/21         Entered 09/07/21 12:33:50      Page 5 of 9




Davor Rukavina, Esq.
Texas Bar No. 24030781
Julian P. Vasek, Esq.
Texas Bar No. 24070790
MUNSCH HARDT KOPF & HARR, P.C.
500 N. Akard Street, Suite 3800
Dallas, Texas 75202-2790
Telephone: (214) 855-7500
Facsimile: (214) 978-4375
Counsel for Defendant Highland Capital
Management Fund Advisors, L.P.

                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION
In re:                                  §         Case No. 19-34054-SGJ-11
                                        §
HIGHLAND CAPITAL MANAGEMENT, L.P., §              Chapter 11
                                        §
       Debtor.                          §
                                        §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                        §
       Plaintiff.                       §
                                        §
v.                                      §
                                        §        Adversary No.: 21-03004-sgj
HIGHLAND CAPITAL MANAGEMENT             §
FUND ADVISORS, L.P.                     §
                                        §
       Defendant.                       §

            STIPULATION AND AGREED ORDER GOVERNING DISCOVERY
                         AND OTHER PRE-TRIAL ISSUES

         This stipulation and agreed order (the “Stipulation”) is entered into between Highland

Capital Management, L.P. (the “Debtor”) and Highland Capital Management Fund Advisors, L.P.

(“HCMFA”). The Debtor and HCMFA are collectively referred to herein as the “Parties.”




                                              -2-
CORE/3522697.0002/168702336
  Case 21-03004-sgj Doc 68 Filed 09/07/21             Entered 09/07/21 12:33:50        Page 6 of 9




                                             RECITALS

         WHEREAS, on April 13, 2021, HCMFA filed a Motion to Withdraw the Reference.

         WHEREAS, on July 8, 2021, the Bankruptcy Court filed its Report and Recommendation

to District Court Proposing that it (A) Grant Defendant's Motion to Withdraw the Reference at

Such Time as Bankruptcy Court Certifies that Action is Trial Ready; and (B) Defer Pretrial

Matters to Bankruptcy Court [Docket No. 50] (the "Report").

         WHEREAS, the Parties intend to complete fact and expert discovery in this adversary

proceeding as governed by this Stipulation.

                                           STIPULATION

         NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, THE

PARTIES HEREBY AGREE AND STIPULATE AS FOLLOWS:

         1.       This Stipulation supersedes any prior stipulation or scheduling order governing the

above-referenced adversary proceeding.

         2.       The Parties agree to the following deadlines regarding discovery and other pre-trial

deadlines:

                 Fact depositions will take place between October 1 and October 22, 2021.

                 Expert designations and disclosures of all opinions and the bases therefor, will be
                  made by October 29, 2021, and experts will be deposed between October 29,
                  2021 and November 19, 2021.

         3.       The Parties agree that discovery taken in this case will be consolidated with

discovery taken in the following adversary proceedings and all discovery in each of the adversary

proceedings will be treated as if it was taken in all of the adversary proceedings listed below, so

that each witness will only need to be deposed once and documents produced in any of the

proceedings are usable as if received in every other proceeding:



                                                  -3-
CORE/3522697.0002/168702336
  Case 21-03004-sgj Doc 68 Filed 09/07/21          Entered 09/07/21 12:33:50      Page 7 of 9




                 Highland Capital Management, L.P. v. James D. Dondero, Adv. Pro. No. 21-
                  03003;

                 Highland Capital Management, L.P. v. NexPoint Advisors, L.P., Adv. Pro. No.
                  21-03005;

                 Highland Capital Management, L.P. v. Highland Capital Management Services,
                  Inc., Adv. Pro. No. 21-03006 and

                 Highland Capital Management, L.P. v. HCRE Partners, LLC (n/k/a NexPoint
                  Real Estate Partners, LLC), Adv. Pro. No. 21-03007.

         IT IS SO STIPULATED.




                                                -4-
CORE/3522697.0002/168702336
  Case 21-03004-sgj Doc 68 Filed 09/07/21    Entered 09/07/21 12:33:50   Page 8 of 9




Dated: August 27, 2021

CONSENTED AND AGREED TO BY:


 /s/ Davor Rukavina                         /s/ John A. Morris
 Davor Rukavina, Esq.                       John A. Morris
 Texas Bar No. 24030781                     NY Bar No. 266326
 Julian P. Vasek, Esq.                      (pro hac vice)
 Texas Bar No. 24070790                     PACHULSKI STANG ZIEHL & JONES LLP
 MUNSCH HARDT KOPF & HARR, P.C.             10100 Santa Monica Blvd., 13th Floor
 500 N. Akard Street, Suite 3800            Los Angeles, CA 90067
 Dallas, Texas 75202-2790                   Telephone: (310) 277-6910
 Telephone: (214) 855-7500                  Email: jmorris@pszjlaw.com
 Facsimile: (214) 978-4375
 Email: drukavina@munsch.com                ATTORNEYS FOR DEBTOR
 Email: jvasek@munsch.com                   HIGHLAND CAPITAL MANAGEMENT,
                                            L.P.
 ATTORNEYS FOR DEFENDANT
 HIGHLAND CAPITAL MANAGEMENT
 FUND ADVISORS, L.P.




                                       -5-
CORE/3522697.0002/168702336
  Case 21-03004-sgj Doc 68 Filed 09/07/21          Entered 09/07/21 12:33:50         Page 9 of 9




                                CERTIFICATE OF SERVICE

        I certify that on August 27, 2021, a true and correct copy of the foregoing document was
served via the Court’s Electronic Case Filing system to the parties that are registered or otherwise
entitled to receive electronic notices in this case.

                                                      /s/ Julian P. Vasek
                                                      Julian P. Vasek




                                               -6-
CORE/3522697.0002/168702336
